Citation Nr: 1104760	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-34 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss, prior to September 29, 2009. 

2.  Entitlement to a rating greater than 10 percent for bilateral 
hearing loss, as of September 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which granted service connection for bilateral hearing loss and 
assigned a noncompensable rating.  In February 2010, the RO 
granted entitlement to a 10 percent rating for bilateral hearing 
loss, effective September 29, 2009.

In October 2007, the Veteran submitted a request for a hearing 
before a Veteran's Law Judge.  The hearing was scheduled for 
November 5, 2010, and the Veteran was notified of the hearing 
date by a letter dated September 2010.  The Veteran did not 
appear for the scheduled hearing and no additional evidence has 
been provided. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1. VA audiometric test results from June 2004 and December 2005 
show that the Veteran had level I hearing in his right ear and 
level VIII hearing in his left ear.

2.  VA audiometric test results from September 2009 show that the 
Veteran had level I hearing in his right ear and level VI hearing 
in his left ear.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2009, the criteria for a compensable 
rating for service connected bilateral hearing loss has not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).

2.  As of September 29, 2009, the criteria a rating higher than 
10 percent for service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court), held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for disability.  In 
Dingess, 19 Vet. App. at 490-91, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  As such, section 5013(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Therefore, as the 
notice that was provided in September 2005, before service 
connection was granted, was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 136 (holding that where a service-
connection claim has been substantiated, the Veteran bears the 
burden of demonstrating any prejudice from defective VCAA notice 
with respect to downstream elements). 

Furthermore, the VA sent a letter in October 2007 that fulfilled 
the requirements of Dingess, and his claim was readjudicated in a 
February 2010 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that 
the issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

Regarding the duty to assist, the RO has obtained the Veteran's 
service records and VA treatment records.  The Veteran submitted 
private hearing test results obtained as part of an occupational 
evaluation, but he did not indicate that any additional private 
treatment records existed or ask VA to obtain them.  See 38 
C.F.R. § 3.159(c).  Also, the Veteran was provided him with two 
VA examinations.  The Board notes that, in Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the United States Court of Appeals 
for Veterans Claims (Court) held that, in regard to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must also fully describe the 
functional effects caused by a hearing disability in his or her 
final report.  Here, the December 2005 VA examiner noted that the 
Veteran had difficulty hearing conversation and the September 
2009 VA examiner noted that the Veteran's hearing loss has 
significant effects on his occupation because of his difficulty 
with spoken conversation.  Therefore, the Board finds that the 
December 2005 and September 2009 VA examination reports fully 
describe the functional effects of the Veteran's hearing loss and 
are adequate under Martinak. 

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating the issues of entitlement to a 
higher rating for service-connected bilateral hearing loss. 

II.  Increased Rating

In January 2006, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable percent rating, 
effective from August 25, 2005.  Subsequently, the Veteran filed 
a notice of disagreement and a formal appeal and the RO scheduled 
an additional VA examination.  Following a September 2009 VA 
examination, the RO issued a second rating decision in February 
2010 granting a 10 percent disability rating for bilateral 
hearing loss, effective September 29, 2009, the date of the 
examination.  The Veteran contends that the extent of his hearing 
loss is worse than is reflected by his current rating. 

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. 
§ 4.1.  An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the claim of the claim 
- a practice known a "staged rating."  Id. at 126.  Here, as 
discussed above, the RO has assigned a noncompensable disability 
rating for the period prior to September 29, 2009 and a 10 
percent rating, effective as of September 29, 2009.  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran was evaluated for hearing loss in June 2004 at the VA 
Outpatient Clinic in Mobile, Alabama.  The average puretone 
thresholds reported were 30 decibels for the right ear and 70 
decibels for the left ear.  His word recognition scores were 96 
percent for the right ear and 44 percent for the left ear.  He 
reported difficulty hearing speech and the television.  He was 
diagnosed with mild sensorineural hearing loss of the right ear 
at 250 to 500 Hertz, improving at 1000 to 2000 Hertz before 
sloping to severe hearing loss at the highest frequencies, and 
mild sloping to profound sensorineural hearing loss of the left 
ear.  These results equate to an assignment of level I for the 
Veteran's right ear and level VIII for his left ear, which merits 
a noncompensable rating using Table VI.  

These results are consistent with the Veteran's first VA 
audiological examination results from December 2005.  The results 
of that examination are as follows with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
60
60
LEFT
30
40
80
80
80

The average puretone threshold in the Veteran's right ear was 40 
decibels.  The average puretone threshold for the left ear was 70 
decibels.  On the Maryland CNC test for word recognition, the 
Veteran received a score of 94 percent for the right ear and 52 
percent for the left ear.  Based on those results, the examiner 
diagnosed the Veteran with mild to severe sensorineural hearing 
loss of the right ear and mild to severe/profound sensorineural 
hearing loss of the left ear.

The December 2005 audiogram results equate to an assignment of 
level I for the Veteran's right ear and level VIII for his left 
ear, which merits a noncompensable rating using Table VI.  
Therefore, the Veteran's June 2004 and December 2005 audiological 
testing results do not warrant a compensable rating for that time 
period.
 
The Veteran was provided with a second VA examination in 
September 2009.  The results of this examination are as follows 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
65
65
LEFT
30
40
80
75
85

The average puretone threshold in the Veteran's right ear was 45 
decibels.  The average puretone threshold for the left ear was 70 
decibels.  On the Maryland CNC test for word recognition, the 
Veteran received a score of 94 percent for the right ear and 70 
percent for the left ear.  Based on those results, the examiner 
diagnosed the Veteran with mild to moderately severe 
sensorineural hearing loss of the right ear and mild to severe 
sensorineural hearing loss of the left ear.  The September 2009 
audiogram results equate to an assignment of level I for the 
Veteran's right ear and level VI for his left ear, which merits a 
noncompensable percent rating using Table VI.  

Therefore, as the available audiological data shows that the 
Veteran's hearing loss equates to a noncompensable rating during 
the entire appellate period, the Veteran's claims seeking an 
initial compensable rating prior to September 29, 2009, and a 
rating greater than 10 percent as of September 29, 2009, must be 
denied. 

The Board notes that the Veteran submitted an occupational 
hearing assessment completed in August 2006 in support of his 
claim.  However, this assessment does not contain all the 
information necessary to use the results for rating purposes.  As 
noted above, evaluations of defective hearing are based on 
organic impairment of hearing acuity as measured by the results 
of controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz.  38 C.F.R. § 4.85(d).  The August 2006 private audiogram 
only reported results in the frequencies 500, 1,000, and 2,000 
Hertz, and no speech discrimination scores were provided.  
Clarification is not needed because this is not a situation where 
a private examination report reasonably appears to contain 
information necessary to decide the claim but is unclear or nor 
suitable for rating purposes.  See Savage v. Shinseki, No. 09-
4406 (U.S. Vet. App. Jan. 4, 2011).  Here, there is nothing to 
clarify or to be interpreted.  Rather, necessary information is 
absent.  The report simply does not contain results in the 
frequencies 3,000 and 4,000 and no speech discrimination scores 
were provided.  Therefore, this report does not contain 
information necessary to properly decide the claim.    

Although Table VIa provides hearing levels based on puretone 
thresholds only, this table is only available as specified in 38 
C.F.R. § 4.85, which states that Table VIa should be used when 
the examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  That section states that Table 
VIa may be used in situations involving exceptional patterns of 
hearing impairment when either the puretone threshold at 1000, 
2000, 3000 and 4000 Hertz is 55 decibels or more or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Neither of these exceptional 
patterns of hearing impairment is shown in any of the Veteran's 
test results.  No examiner has indicated that use of speech 
discrimination scores were not appropriate.  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss, such as his difficulty hearing speech, 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that the 
rating criteria reasonably describe his disability.  For these 
reasons, referral for consideration of an extraschedular rating 
is not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, prior to September 29, 2009, is denied. 

Entitlement to a rating greater than 10 percent for bilateral 
hearing loss, as of September 29, 2009, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


